Appellant was indicted, tried and convicted of selling intoxicating liquors in a county where the sale of intoxicating liquors had been prohibited by law, and his punishment assessed at one year imprisonment in the State penitentiary.
In the only bill of exceptions, the same questions are raised as to the drawing and selection of a jury as were passed on in the case of Antonio Columbo, recently decided by this court, and for the reasons there stated it is held that this bill presents no error.
J.J. Brannon testified that on or about the 26th day of January, 1911, he purchased from defendant in his place of business a pint of whisky. The sheriff testified he saw Brannon go in defendant's place of business and remain in there about five minutes. When he came out the sheriff searched Brannon and found on him a pint of whisky, after which defendant was arrested. Deputy Sheriff Bryan testified that he searched appellant's place of business that same day at a later hour and found in a trunk in a back room thirty-three pints of whisky. Part of it was of the same brand as that taken off of Brannon. The State further showed that defendant on January 11, had received four barrels of whisky at Sulphur, in the name of J.W. Johnson, and had it hauled and delivered in the back yard of his place of business in Texarkana, and again on January 20 he had received four more barrels of whisky consigned to the same party. That when the first shipment was received defendant had represented himself to the agent at Sulphur as being named J.W. Johnson, and at the time of the receipt of the second shipment he had delivered an order to the freight hauler, requesting the delivery of the whisky, which order was signed J.W. Johnson, thus tracing into his hands during the month of January eight barrels of whisky. Defendant denied selling Brannon any whisky; he admitted ordering the whisky in the name of Johnson, but said he ordered it for a man named Terry whom he had known in Oklahoma, but who, he said, at the time these shipments were received, was staying in the bottom near Texarkana. That he did not know where he was at the time of the trial.
The evidence amply supports the verdict, and the matters complaining of the admissibility of certain testimony can not be reviewed by us as no bill of exceptions was reserved. It was not error in the court to *Page 261 
fail to limit the effect of the testimony that defendant had received eight barrels of whisky. It was admissible as a circumstance in the case tending to show the character of business in which defendant was engaged.
The judgment is affirmed.
Affirmed.